DETAILED ACTION
Claims 1-9 are pending.
Claims 1-9 are rejected.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority (CN201910724111, filed 08/07/2019) under 35 U.S.C. 119 (a)-(d).

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 7, it is suggested to amend “precursor slurry” to “a precursor slurry”.
Claim 1, line 10, to ensure proper antecedent basis and clarity, it is suggested to amend “the aged slurry” to “an aged slurry”.
Claim 1, line 11, to ensure proper antecedent basis and clarity, it is suggested to amend “a Prussian blue” to “the Prussian blue”.
Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 2, recites a chemical formula that includes “zH2O”. However, it is unclear what z refers to, and the specification does not provide clarification or definition. The examiner interprets z can be any value including 0. 

Claim 6 recites a phrase “the raw materials A and B are used at a molar ratio”. However, it is unclear that the phrase refers to, i.e., the sodium ferrocyanide of the raw material A and the raw material B, or the mixture of the raw material A and the raw material B. According to the specification (specification, page 4, [0016]), the examiner interprets the phrase refers to the sodium ferrocyanide of the raw material A and the raw material B. Clarification is requested. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., CN 107364874 A (Liu) (provided in IDS received on 07/07/2020), in view of Jiang et al., High-capacity and selective ammonium removal from water using sodium cobalt hexacyanoferrate, RSC Adv., 2018, 8, 34573 (Jiang-2018) and Rudola et al., Monoclinic sodium iron hexacyanoferrate cathode and non-flammable glyme-based electrolyte for inexpensive sodium-ion batteries, Journal of the electrochemical society, 164, 2017 (Rudola).
The examiner has provided a machine translation of Liu et al., CN 107364874 A. The citation of the prior art set forth below refers to the machine translation.
Regarding claim 1, Liu discloses a method for preparing Prussian blue positive electrode material (reading upon a method for rapidly preparing a Prussian blue analogue with a monoclinic crystal structure), the method comprising the following steps (Liu, page 2, paragraph 6):
under the protective atmosphere, the M salt solution is added to a peristaltic pump with Na4Fe(CN)6 and mixed solution of sodium salt, heating and obtaining Prussian blue intermediate (Liu, page 2, paragraph 7); and the method uses coprecipitation (Liu, page 2, paragraph 4) (reading upon conducting precipitation reaction to obtain precursor slurry);
heating the intermediate anode material in a high pressure reaction kettle (Liu, page 2, paragraph 8; Liu, page 3, paragraph 3);
preferably, the sodium salt comprises selected from a list including sodium chloride, sodium sulfate, and sodium nitrate (Liu, page 2, bottom paragraph).
M is one or more transition metals including Mn and Fe (salt solution of Mn and Fe would include manganous salt and ferrous salt) (Liu, page 2, paragraph 11);
preferably, said protective atmosphere comprises Ar or N2 atmosphere (Liu, page 2, paragraph 12);
preferably, the heating reaction of the step (1) comprises the reaction under 20-90 ℃ 2-10h; preferably, in the step (2) 90-150 ℃ reacting for 2-24h in a high pressure reaction kettle (Liu, page 3, paragraph 2-3) (“the heating reaction of the step (1) and reaction in a high pressure reaction kettle together”, of Liu reads upon: “aging the precursor slurry” of Claim 1). Given that a protective atmosphere of preferably Ar or N2 is applied at the beginning, the same protective atmosphere is understood to be applied during the heating reactions in steps (1) and (2) of Liu as well. 

Liu further discloses in Embodiment 1, filtering (i.e., filtering out precipitates) and vacuum drying to obtain Prussian blue positive material (Liu, page 3, paragraph 13).

Liu does not explicitly disclose (a) rapidly mixing the raw materials A and B with a micromixer; (b) washing the precipitates after filtering or (c) the Prussian blue analogue is with a monoclinic crystal structure. 

With respect to the difference (a), Jiang-2018 teaches synthesis of a Prussian blue analog (Jiang-2018, page 34574, left column, 3rd paragraph and right column, 2nd paragraph). Jiang-2018 specifically teaches flow synthesis using a micromixer (Jiang-2018, Abstract) and raw materials including sodium ferrocynanide and metal salt solution are mixed with a micromixer (Jiang-2018, page 34574, Scheme 1).
As Jiang-2018 expressly teaches, homogeneous particles prepared by flow synthesis using a micromixer (Jiang-2018, Abstract); and using a flow synthesis method (i.e., using a micromixer) to guarantee the homogeneity of the particle size and chemical composition (Jiang-2018, page 34575, left column, paragraph 2).
Jiang-2018 is analogous art as Jiang is drawn to synthesis of a Prussian blue analog.
In light of the motivation of mixing raw materials with a micromixer, as taught by Jiang-2018, it therefore would have been obvious to a person of ordinary skill in the art to add the M salt solution and Na4Fe(CN)6 mixed with sodium salt using a micromixer, in order to guarantee the homogeneity of the particle size and chemical composition, and thereby arrive at the claimed limitation. 
	

With respect to the difference (b), Jiang-2018 specifically teaches the obtained slurries were washed (Jiang-2018, page 34575, paragraph 2).
As Jiang-2018 expressly teaches, washing is used to remove byproduct (Jiang-2018, page 34575, paragraph 2).
In light of the motivation of using washing, as taught by Jiang-2018, it therefore would have been obvious to a person of ordinary skill in the art to wash the filtered precipitated in Liu, in order to remove byproduct, and thereby arrive at the claimed limitation. 
	

With respect to the difference (c), Rudola teaches Na-rich and all Fe Prussian blue analogue (Rudola, Abstract). Rudola specifically teaches monoclinic Na2Fe2(CN)6·2H2O (Rudola, Abstract).
As Rudola expressly teaches, keeping its ultimate utilization in large-scale EES (i.e., electrochemical energy storage) in mind, the air-stable and water-insoluble M- Na2Fe2(CN)6·2H2O (i.e., monoclinic Na2Fe2(CN)6·2H2O) cathode could be very attractive for such applications (Rudola, page 1100, left column, 2nd paragraph); M- Na2Fe2(CN)6·2H2O is shown to cycle in a very stable fashion as a NIB cathode for over 3,000 cycles along with an excellent high rate performance up to 11 C with little capacity drop (Rudola, page 1109, left column, bottom paragraph). 
Rudola is analogous art as Rudola is drawn to Prussian blue analogue.
In light of the motivation of obtaining monoclinic Na2Fe2(CN)6·2H2O, as taught by Rudola, it therefore would have been obvious to a person of ordinary skill in the art to vary the process parameters of Liu in view of Jiang, in order to produce monoclinic Prussian blue analogue, in order to provide stable cycle performance and meet utilization in large-scale EES, and thereby arrive at the claimed invention. 


Regarding claim 3, as applied to claim 1, Liu further discloses preferably, the M salt solution comprises the salt of including M chloride, sulphate, and nitrate (Liu, page 2, paragraph 13).

Regarding claim 4, as applied to claim 1, Liu further discloses the concentration of Na4Fe(CN)6 (i.e., sodium ferrocyanide) is 0.1-1 mol/L; the molar ratio of Na4Fe(CN)6 to sodium salt is 1: (5~40) (Liu, page 3, paragraph 1).
It can be derived that the molar concentration of sodium salt is 0.5-40 mol/L (i.e., 0.1*5 -1*40 mol/L), which encompasses the range of the present claim. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	

Regarding claim 5, as applied to claim 1, Liu further discloses the molar ratio of Na4Fe(CN)6 to the M salt is 1: (1~5) (Liu, page 3, paragraph 1).
It can be derived that the molar concentration of the M salt is 0.1-5 mol/L (i.e., 0.1*1 -1*5 mol/L), which overlaps the range of the present claim. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 6, as applied to claim 1, Liu further discloses the molar ratio of Na4Fe(CN)6 to the M salt is 1: (1~5) (i.e., the raw materials A and B are used at a molar ratio of 1: (1~5) (Liu, page 3, paragraph 1), which overlaps the range of the present claim. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 7, as applied to claim 1, Liu in view of Jiang-2018 further teaches that the micromixer is a Y-type micromixer (Jiang-2018, page 34575, left column, paragraph 2), which only varies in shape with that of the claimed limitation of T-shaped micromixer. Changing the shape of a device does not impart patentability when no unexpected result in obtained. See MPEP 2144.04 IV.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Jiang-2018 and Rudola as applied to claim 1 above, and taken in view of evidence by Wu et al., Highly crystallized Na2CoFe(CN)6 with suppressed lattice defects as superior cathode material for sodium-ion batteries, ACS Appl. Mater. Interfaces, 2016, 8, 5393-5399 (Wu) (provided in IDS received on 07/07/2020).
Regarding claim 2, as applied to claim 1, Liu further discloses preferably, the anode material shown as formula of Na2-xMyFe(CN)6, wherein 0<x<2, 0<y<1 (Liu, page 2, paragraphs 10-11).
According to Wu, it is known that during the convention rapid precipitation process, large amounts of Fe(CN)6 vacancies occupied by coordinated water will exist in the crystal frameworks, leading to an actual chemical formula of Na2-xM[Fe(CN)6]1-y· □Y·zH2O, in which □ stands for the Fe(CN)6 vacancies; 0<x<2; 0<Y<1 (Wu, page 5393, right column).
Therefore, the formula of Liu would necessarily be Na2-xMy[Fe(CN)6]w·zH2O, wherein 0<x<2, 0<y<1, and 0<w<1, which can be normalized to:
Na(2-x)/yM [Fe(CN)6](w/y)·(z/y)H2O, wherein 0<x<2, 0<y<1, and 0<w<1, ((2-x)/y reads upon x of the present claim, w/y reads upon y of the present claim and z/y reads upon z of the present claim).
It can be derived that (2-x)/y>0 and w/y>0,
and therefore, Na(2-x)/yM [Fe(CN)6](w/y)·(z/y)H2O, wherein 0<x<2, 0<y<1, and 0<w<1 of Liu in view of Jiang-2018 and Rudola encompasses the formula of the present claim. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Jiang-2018 and Rudola as applied to claim 1 above, and further in view of Tan, Characterization of mixing in T- and Y-shaped mixing chambers using computational fluid dynamics, 2002, Delft University of Technology, Master’s thesis (Tan).
Regarding claim 7, as applied to claim 1, Liu in view Jiang-2018 and Rudola does not explicitly disclose that wherein the micromixer is a microstructured mixer, comprising a membrane dispersion micromixer, a microsieved micromixer, a cocurrent microslot mixer or a T-shaped mixer.
With respect to the difference, Tan teaches comparison of a T-shaped mixer and a Y-shaped mixer used for precipitation (Tan, page 5, Abstract). Tan specifically teaches…
As Tan expressly teaches, the flow in the T- and Y-mixer is similar, in spite of the different shape (Tan, page 45, paragraph 2). 
Tan is analogous art as Tan is drawn to mixers used for precipitation.
In light of the disclosure of Tan of the equivalence and interchangeability of using a Y-shaped mixer as disclosed in Jiang-2018, with a T-shaped mixer as presently claimed, it would therefore been obvious to one of ordinary skill in the art to use a T-shaped mixer as the micromixer in Liu in view of Jiang-2018 and Rudola, and thereby arrive claimed invention.

	
	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Jiang-2018 and Rudola as applied to claim 1 above, and further in view of Liu et al., CN 109698345 A (published April 30th, 2019) (Liu-2019).
The examiner has provided a machine translation of Liu et al., CN 109698345 A. The citation of the prior art set forth below refers to the machine translation.
Regarding claim 9, as applied to claim 1, Liu further discloses Prussian blue positive electrode material (Liu, Abstract). Liu in view of Jiang-2018 and Rudola does not explicitly teach wherein the obtained Prussian blue analogue with a monoclinic crystal structure has a particle diameter of 200 nm to 2,000 nm.
With respect to the difference, Liu-2019 teaches a Prussian blue-type positive electrode material (Liu-2019, Abstract). Liu-2019 specifically teaches the diameter D50 (i.e., particle diameter) of the Prussian blue type positive electrode material is 1 nm to 50 µm; more preferably, the diameter D50 of the Prussian blue type positive electrode material is 100 nm to 10µm (Liu-2019, page 4, 2nd paragraph).
As Liu-2019 expressly teaches, if too small particle size of Prussian blue positive electrode material, it will cause the large specific surface area, increases the possibility of side reaction, the other party to the positive electrode slurry of the stirring difficult, if particle size of Prussian blue positive electrode material, it will increase the ion embedding, distance, reduces the performance of the electrochemical energy storage device; therefore from the obtained angle of high performance electrochemical energy storage device, preferably the grain diameter D50 of the Prussian blue type positive electrode material is 1nm to 50μm; more preferably, the diameter D50 of the Prussian blue type positive electrode material is 100nm to 10μm (Liu-2019, page 4, 2nd paragraph).
Liu-2019 is analogous art as Liu-2019 is drawn to a Prussian blue-type positive electrode material.
In light of the motivation of controlling the particle diameter of the Prussian blue-type positive electrode material, as taught by Liu-2019, it therefore would have been obvious to a person of ordinary skill in the art to control the particle diameter of the Prussian blue-type positive electrode material of Liu in view of Jiang-2018 and Rudola, to e.g., 100nm to 10μm, in order to prevent side reaction, stirring difficulty and reduction of performance. 100nm to 10μm encompasses the range of the present claim. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
	

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang CN 110224130 A (Jiang-2019) (published Sep. 10th, 2019), in view of Jiang et al., High-capacity and selective ammonium removal from water using sodium cobalt hexacyanoferrate, RSC Adv., 2018, 8, 34573 (Jiang-2018) and Rudola et al., Monoclinic sodium iron hexacyanoferrate cathode and non-flammable glyme-based electrolyte for inexpensive sodium-ion batteries, Journal of the electrochemical society, 164, 2017 (Rudola).
The examiner has provided a machine translation of Jiang CN 110224130 A. The citation of the prior art set forth below refers to the machine translation.
Regarding claims 1 and 3, Jiang-2019 discloses a Prussian blue sodium-ion battery anode material and preparation method thereof (Jiang-2019, page 1, bottom paragraph).
Jiang-2019 further discloses:
 1) the soluble transition metal salt, slow-release agent is dissolved in water to prepare A solution; 
2) the soluble transition metal cyano complex, soluble sodium salt is dissolved in water to obtain solution B, adding the solution B into the reaction kettle and introducing into protective gas, keeping a certain temperature;
3) under the state of stirring, using peristaltic pump dropping the solution A to the solution B, dropping after aging;
4) the step 3) centrifuging (i.e., an equivalent technique to filtering to separate precipitate) the precipitate, washing, drying to obtain the obtain the Prussian blue analogue (Jiang, page 2, paragraphs 10-12 to page 3, paragraph 1).
Jiang-2019 further discloses in Comparative Example 1, manganese sulphate (.e., a manganous salt) is used to form a solution (reading upon raw material B) (Jiang, page 5, paragraph 1); sodium ferrocyanide and sodium chloride dissolved in DI water to form solution (reading upon raw material A), and introducing nitrogen (Jiang, page 5, paragraph 2).

Jiang-2019 does not explicitly disclose (a) rapidly mixing the raw materials A and B with a micromixer; or (b) the Prussian blue analogue is with a monoclinic crystal structure. 

With respect to the difference (a), Jiang-2018 teaches synthesis of a Prussian blue analog (Jiang-2018, page 34574, left column, 3rd paragraph and right column, 2nd paragraph). Jiang-2018 specifically teaches flow synthesis using a micromixer (Jiang-2018, Abstract) and raw materials including sodium ferrocynanide and metal salt solution are mixed with a micromixer (Jiang-2018, page 34574, Scheme 1).
As Jiang-2018 expressly teaches, homogeneous particles prepared by flow synthesis using a micromixer (Jiang-2018, Abstract); and using a flow synthesis method (i.e., using a micromixer) to guarantee the homogeneity of the particle size and chemical composition (Jiang-2018, page 34575, left column, paragraph 2).
Jiang-2018 is analogous art as Jiang is drawn to synthesis of a Prussian blue analog.
In light of the motivation of mixing raw materials with a micromixer, as taught by Jiang-2018, it therefore would have been obvious to a person of ordinary skill in the art to add the manganese sulphate solution and Na4Fe(CN)6 mixed with sodium salt in Jiang-2019 using a micromixer, in order to guarantee the homogeneity of the particle size and chemical composition, and thereby arrive at the claimed limitation. 
	

	
With respect to the difference (b), Rudola teaches Na-rich and all Fe Prussian blue analogue (Rudola, Abstract). Rudola specifically teaches monoclinic Na2Fe2(CN)6·2H2O (Rudola, Abstract).
As Rudola expressly teaches, keeping its ultimate utilization in large-scale EES (i.e., electrochemical energy storage) in mind, the air-stable and water-insoluble M- Na2Fe2(CN)6·2H2O (i.e., monoclinic Na2Fe2(CN)6·2H2O) cathode could be very attractive for such applications (Rudola, page 1100, left column, 2nd paragraph); M- Na2Fe2(CN)6·2H2O is shown to cycle in a very stable fashion as a NIB (i.e., ) cathode for over 3,000 cycles along with an excellent high rate performance up to 11 C with little capacity drop (Rudola, page 1109, left column, bottom paragraph). 
Rudola is analogous art as Rudola is drawn to Prussian blue analogue.
In light of the motivation of obtaining monoclinic Na2Fe2(CN)6·2H2O, as taught by Rudola, it therefore would have been obvious to a person of ordinary skill in the art to vary the process parameters of Jiang-2019 in view of Jiang-2018, in order to produce monoclinic Prussian blue analogue, in order to provide stable cycle performance and meet utilization in large-scale EES, and thereby arrive at the claimed invention. 

Regarding claim 2, as applied to claim 1, Jiang-2019 further discloses inner core layer is Prussian blue analogue, its chemical formula is NaxM1[M2(CN)6]y □1-y·zH2O, wherein M1, M2 is a transition metal element, □ is vacancy of [M2(CN)6], 0≤x≤2, 0.8≤ y≤1, z is≥0 (Jiang-2019, page 2, paragraph 6).
Jiang-2019 further discloses the transition metal element M1, M2 is selected from Mn, Fe, Co, Ni, Cu, Zn, V, Cr in the one kind of or more (Jiang-2019, page 2, paragraph 7).
Jiang-2019 further discloses in Comparative Example 1, M1 is Mn and M2 is Fe (Jiang-2019, page 5, paragraphs 1-2).

Therefore, the chemical formula NaxM1[M2(CN)6]y □1-y·zH2O, wherein M1, M2 is a Mn and Fe respectively, □ is vacancy of [M2(CN)6], 0≤x≤2, 0.8≤ y≤1, z is≥0, overlaps the range of the formula of the presently claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	

Regarding claim 5, as applied to claim 1, Jiang-2019 further discloses 6 mmol of manganese sulphate dissolved in 100 ml of DI water to form a solution (Jiang-2019, page 5, paragraph 1), which corresponds to a concentration of the manganous salt of 0.06 mol/L (i.e., 6mmol/100ml).

Regarding claim 6, as applied to claim 1, Jiang-2019 further discloses 6 mmol of manganese sulphate (i.e., raw material B) and 3 mmol of sodium ferrocyanide (i.e., raw material A) (Jiang-2019, page 5, paragraphs 1-2), which corresponds to a molar ratio of sodium ferrocyanide to manganese sulphate (i.e., raw materials A to B) of 1:2 (i.e., 3 mmol:6 mmol).

Regarding claim 7, as applied to claim 1, Jiang-2019 in view of Jiang-2018 further teaches that the micromixer is a Y-type micromixer (Jiang-2018, page 34575, left column, paragraph 2), which only varies in shape with that of the claimed limitation of T-shaped micromixer. Changing the shape of a device does not impart patentability when no unexpected result in obtained. See MPEP 2144.04 IV.

Regarding claim 8, as applied to claim 1, Jiang-2019 further discloses the temperature is room temperature to 100°C (Jiang-2019, page 3, paragraph 7), and the aging time is 0~24 hours (Jiang-2019, page 3, paragraph 8), which overlaps the range of the present claim. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	

Regarding claim 9, as applied to claim 1, Jiang-2019 further discloses in Comparative Example 1, the particle size range of Prussian blue analogue is 300 to 500 nm (Jiang-2019, page 5, paragraph 6).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang-2019 in view of Jiang-2018 and Rudola as applied to claim 1 above, and further in view of Tan.
Regarding claim 7, as applied to claim 1, Jiang-2019 in view Jiang-2018 and Rudola does not explicitly disclose that wherein the micromixer is a microstructured mixer, comprising a membrane dispersion micromixer, a microsieved micromixer, a cocurrent microslot mixer or a T-shaped mixer.
With respect to the difference, Tan teaches comparison of a T-shaped mixer and a Y-shaped mixer used for precipitation (Tan, page 5, Abstract). Tan specifically teaches…
As Tan expressly teaches, the flow in the T- and Y-mixer is similar, in spite of the different shape (Tan, page 45, paragraph 2). 
Tan is analogous art as Tan is drawn to mixers used for precipitation.
In light of the disclosure of Tan of the equivalence and interchangeability of using a Y-shaped mixer as disclosed in Jiang-2018, with a T-shaped mixer as presently claimed, it would therefore been obvious to one of ordinary skill in the art to use a T-shaped mixer as the micromixer in Jiang-2019 in view of Jiang-2018 and Rudola, and thereby arrive claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K. Z./Examiner, Art Unit 1732               

/SHENG H DAVIS/Primary Examiner, Art Unit 1732                  
August 26, 2022